Citation Nr: 1645254	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  11-09 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for congenital ichthyosis. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1963 to March 1964.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The matter was last before the Board in May 2015, whereupon it was remanded back to the RO to schedule the Veteran for a travel board hearing before a veterans law judge at the RO.  Thereafter, the Veteran was mailed a copy of the May 2015 Board remand, which was returned to the Board as undeliverable in June 2016.  VA was able to contact the Veteran by phone in November 2015 to confirm his address, and he informed VA that he requested a videoconference hearing before a veterans law judge.  Subsequently, the case was returned to the Board and the Veteran was afforded a videoconference hearing at the RO in August 2016 before the undersigned veterans law judge sitting in Washington D.C. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his congenital ichthyosis, if it indeed preexisted service, was aggravated by service beyond the normal progression of the condition.  Specifically, during the August 2016 videoconference hearing, the Veteran asserted that he was treated for his congenital ichthyosis while in service with a variety of experimental treatments which worsened the condition.  He contended that he was treated by military medical professionals for 31 consecutive days with ointments and baths four times daily.  In the alternative, the Veteran asserted during the August 2016 hearing that his congenital ichthyosis did not preexist service and that he developed it during his treatment for a back condition while in service. 

The Veteran's congenital ichthyosis has only been evaluated once by a VA examiner in connection with his claim, that being a VA examination in October 2009.  During the examination, the Veteran reported his history of symptoms of ichthyosis and reported his current symptoms at the time to be itching and bleeding ulcers over his entire body.  After a physical examination and a review of the claims file, the examiner diagnosed the Veteran with ichthyosis that had its inception in April 1964.  The October 2009 VA examiner did not provide an opinion as to the etiology of the congenital ichthyosis.  Furthermore, the VA examiner appeared to determine that the Veteran's congenital ichthyosis developed during service based on the diagnosis being set at April 1964, but did not provide an opinion regarding the preexisting status of the condition.  A new VA examination is therefore necessary to provide an opinion as to whether the congenital ichthyosis preexisted service and whether it was aggravated by service or was otherwise attributable to service. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file medical treatment records documenting the Veteran's treatment for congenital ichthyosis at any VA medical center during the entire period of time that this matter has been on appeal. 

2.  After completion of the forgoing, schedule the Veteran for a VA examination addressing the etiology of the Veteran's congenital ichthyosis.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any symptoms of his congenital ichthyosis. 

Based upon the claims file review, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to whether the congenital ichthyosis clearly and unmistakably preexisted service, and clear and unmistakably did not worsen beyond natural progression during service.  If the disorder is not found to have clearly and unmistakably preexisted service, an opinion must be rendered as to whether such disorder is at least as likely as not (a 50 percent or greater probability) etiologically related to service.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.  

3.  After completion of the foregoing, readjudicate the
claim.  If any benefit sought on appeal remains denied, furnish the Veteran with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

